IN THE COURT OF APPEALS OF IOWA

                                 No. 15-1532
                             Filed June 29, 2016


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

CLYDE E. SQUIRES,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Jackson County, Joel W. Barrows

(plea) and Thomas G. Reidel (sentencing), Judges.



      Clyde Squires appeals his sentence and claims he received ineffective

assistance of counsel. AFFIRMED.



      Stuart G. Hoover of Blair & Fitzsimmons, P.C., Dubuque, for appellant.

      Thomas J. Miller, Attorney General, and Mary A. Triick, Assistant Attorney

General, for appellee.



      Considered by Danilson, C.J., and Vaitheswaran and Tabor, JJ.
                                         2


VAITHESWARAN, Judge.

      Clyde Squires pled guilty to conspiracy to manufacture methamphetamine

and gathering where controlled substances are unlawfully used.           The district

court sentenced him to concurrent prison terms not exceeding ten and five years,

respectively. On appeal, Squires contends the district court abused its discretion

in sentencing him to prison rather than granting him a suspended sentence. He

also contends his attorney was ineffective in allowing him “to enter a plea of

guilty after being improperly influenced regarding the likely outcome of

sentencing which rendered [his] plea unknowing and involuntary.”

      The district court gave the following reasons for imposing prison time:

      Mr. Squires, there’s good and bad in your life. . . . You’ve had a
      problem with alcohol, as your attorney outlined, that led to prior
      felony convictions. You did seem to have a long gap though from
      approximately 1997 to 2015 with no criminal convictions. [T]here’s
      a history of you not being successful in community-based services,
      having had your probation revoked twice—revoked once and then
      violating your probation two additional times, actually. You were
      cooperative with the PSI.
              ....
              I’ve given serious consideration to your request for probation
      and have considered the long gap you had from 1997 to 2015, but
      ultimately, I believe that the best way to maximize your
      rehabilitation is . . . with a term of incarceration. I believe that will
      allow you to get the treatment you need in a manner that will
      prevent relapse or temptation, and I believe it will also deter others
      in the future from similar conduct. I consider the nature of the
      offense[s], . . . and the fact that you . . . placed other members of
      the community at risk by exposure to these drugs. The Court finds,
      for those reasons, that incarceration is appropriate in this case.

We discern no abuse of discretion in this statement of reasons. See State v.

Formaro, 638 N.W.2d 720, 724 (Iowa 2002) (“We will not reverse the decision of

the district court absent an abuse of discretion or some defect in the sentencing

procedure.”).
                                          3


       We turn to Squires’ ineffective-assistance-of-counsel claim.          Squires

argues his attorney, the sheriff, and a jailer told him he would receive a

suspended sentence and these representations “improperly influenced [him] to

enter a plea of guilty.” See State v. Whitehead, 163 N.W.2d 899, 902 (Iowa

1969) (“A guilty plea, if induced by promises or threats which deprive it of the

character of a voluntary act, is void.”). In his view, his attorney was ineffective in

allowing him to plead guilty under these circumstances.

       Generally, we preserve this type of claim for postconviction relief to allow

counsel the opportunity to weigh in. See State v. Thorndike, 860 N.W.2d 316,

319 (Iowa 2015). We do so here.

       We affirm Squires’ judgment and sentence and preserve his ineffective-

assistance-of-counsel claim for postconviction relief.

       AFFIRMED.